Upon consideration of the petition filed by Defendant on the 8th of January 2019 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 27th of March 2019."
The following order has been entered on the motion filed on the 7th of January 2019 by Defendant to Appoint Counsel:
"Motion Dismissed by order of the Court in conference, this the 27th of March 2019."
Ervin, J. recused